 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     KALIF BESS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:18-cr-00177-DAD-BAM
12                     Plaintiff,                  STIPULATION TO CONTINUE;
                                                   ORDER
13   vs.
                                                   Date: August 12, 2019
14   KALIF BESS,                                   Time: 1:00 p.m.
                                                   Judge: Hon. Barbara A. McAuliffe
15                    Defendant.
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Mark McKeon, counsel for plaintiff, and Assistant
20   Federal Defender Reed Grantham, counsel for defendant Kalif Bess, that the status conference
21   hearing currently scheduled for May 13, 2019, at 1:00 p.m. be continued to August 12, 2019, at
22   1:00 p.m.
23          Defense counsel has submitted a request for supplemental discovery that the government
24   is in the process of responding to. In addition, the defense needs additional time for review of
25   any new discovery and for further investigation. Lastly, additional time is necessary for plea
26   negotiations.
27          The parties request this continuance with the intention of conserving time and resources
28   for both the parties and the Court. The parties agree that the delay resulting from the continuance
 1   shall be excluded in the interests of justice, including but not limited to, the need for the period
 2   of time set forth herein for effective defense preparation, defense investigation, and plea
 3   negotiation purposes pursuant to 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
 4
 5                                                 Respectfully submitted,
 6                                                 McGREGOR W. SCOTT
                                                   United States Attorney
 7
 8   Date: May 8, 2019                             /s/ Mark McKeon
                                                   MARK McKEON
 9                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
10
11                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
12
13   Date: May 8, 2019                             /s/ Reed Grantham
                                                   REED GRANTHAM
14                                                 Assistant Federal Defender
                                                   Attorney for Defendant
15                                                 KALIF BESS
16
17
18
                                                 ORDER
19
            IT IS SO ORDERED that the 4th Status Conference is continued from 5/13/2019 to
20
     August 12, 2019 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is
21
     excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
22
23
     IT IS SO ORDERED.
24
25      Dated:     May 8, 2019                                /s/ Barbara    A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
26
27
28



                                                      2
